DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 29 September 2022, Claim(s) 1 is amended; Claim(s) 17-32 are withdrawn and Claims 2 and 3 are cancelled.  The currently pending claims are Claims 1 and 4-32.  
	Applicants’ remarks and amendments have been carefully considered (see amending the Markush group in independent claim 1), the 103 rejections based solely on the Zhamu reference are withdrawn.  However, new grounds of rejections are provided necessitated by the amended claims.  
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US-20150266739-A1) in view of Zhamu ‘132 (US-20110133132-A1) or Zhang ("Assembly of graphene-aligned polymer composites for thermal conductive applications." Composites Communications 9 (2018) 33–41).
	Claims 1, 4 and 5: Zhamu discloses a thermally conductive film for heat dissipating applications comprising a polymer such as polybenzoxazole or polyimide filling the gap of graphene film and a flexible/tensile strength recovery (abs, ¶1-6, Fig 3 with accompanying text, examples 4-8). In particular, Zhamu discloses a graphene made from pitch or a polymer film, a parallel orientation and alignment, a spacing of less than 0.337 nm, an electrical conductivity of at least 7000 S/cm, a thermal conductivity of 1200 W/mK, an in-plane thermal conductivity of 1,400 to 1,700 W/mK, and a density greater than 2.0 g/cm3 as measured in the absence of a polymer (¶44-46, 59, 67, 83 and table 1 with accompanying text).  Further, Zhamu discloses various film thickness such as about 60 microns (examples 4-8). 
The difference between the Zhamu reference and the claimed subject matter is that the Zhamu reference does not disclose the elastomer or rubber from the Markush group. The Zhamu reference teaches polyamide or polyimide and the claim calls for the elastomer or rubber from the Markush group. The secondary reference of Zhamu ‘132 discloses heat dissipating/thermal conductive material with aligned graphene and a polymer such as polyamide or polyimide (the same polymeric component disclosed in Zhamu) and polyurethane, polyacrylic and the substitution of art-recognized equivalents (Zhamu ‘132: abs, ¶28, 132, 142, claims 14 and 29 & Zhang: abs, pp 32, Figs 1 and 2 with accompanying text). Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the polyurethane or polyacrylic of Zhamu ‘132 or Zhang in the composition of Zhamu since they are recognized in the art providing the same performance in heat spreading materials and there is no evidence nor teaching that the substitution would be repugnant to a skilled artisan.
	Claims 1 and 8-14: Regarding the claimed property of tensile elastic strain, the in-plane thermal conductivity of the spreader film, the electrical conductivity and the mosaic spread value, if a prior art reference teaches the substantially identical structure/material, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. Here, Zhamu and Zhamu ‘132 or Zhang disclose the same polymer and the same graphene made via the same process; thus, the claimed properties are expected since there is no evidence that the claimed properties would be derived from additional components besides the claimed components – see examples 4-8 as compared to examples 7-12 of the instant specification.
	Claims 6 and 7: Zhamu and Zhamu ‘132 or Zhang disclose varying the amounts of the graphene component from 0-100% (Zhamu: Figs 5-9 with accompanying text) – thus leading to an elastomer free zone at higher loading amounts of graphene.
	Claims 15 and 16: Zhamu and Zhamu ‘132 or Zhang disclose a device and structural materials comprising the heat dissipating film (Zhamu: ¶1-6 & Zhang: Fig 2 with accompanying text).
Response to Arguments
Applicant’s arguments, see pp 7, filed 29 September 2022, with respect to the Zhamu reference have been fully considered and are persuasive.  The 103 rejections of claims 1 and 4-16 based solely on the Zhamu reference have been withdrawn. 
Applicant's arguments filed 29 September 2022 regarding the rejections based solely on the Zhamu reference have been fully considered but they are not relevant based on the newly-provided rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764